COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-16-00420-CV
Style:                            Texas Education Agency
                                  v. S.E.H.
Date motion filed*:               May 25, 2016
Type of motion:                   Motion to Restyle Case
Party filing motion:              Appellee
Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The Clerk of this Court is directed to style this appeal Texas Department of Education v. S.E.H.




Judge's signature:     /s/ Russell Lloyd
                       

Panel consists of      ____________________________________________

Date: June 2, 2016




November 7, 2008 Revision